Title: From Alexander Hamilton to Robert Ballard, 31 May 1792
From: Hamilton, Alexander
To: Ballard, Robert



Sir
Treasury DepartmentMay 31. 1792.

In answer to your letter of the 20th. instant I have to inform you that no provision for compensation to the Inspectors of the Revenue for Ports, has yet been made; But in consequence of greater latitude given to the President by the Act, concerning the duties on Spirits distilled within the United States, the subject will be shortly under his consideration when your case will be duly attended to.
I am, Sir,   Your Obedt. Servant
Alex Hamilton
Robert Ballard Esqr.Inspector of the Revenue for thePort of Baltimore.
